UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6704



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PHILIP MURPH, a/k/a Phillip        Murph,     a/k/a
Philip Murphy, a/k/a Phil,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-94-36-BR)


Submitted:   August 30, 2004                 Decided:   October 27, 2004


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Murph, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Philip Murph seeks to appeal the district court’s order

denying relief on his motion to reconsider under Fed. R. Civ. P.

60(b), filed in his underlying 28 U.S.C. § 2255 (2000) action.                          The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004) (holding

that appeal from the denial of a Fed. R. Civ. P. 60(b) motion in a

habeas    action    requires        a    certificate          of   appealablity).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).      A       prisoner   satisfies          this   standard      by

demonstrating      that   reasonable          jurists         would     find    that    his

constitutional      claims     are      debatable       and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Murph has not made the requisite showing.

      To the extent Murph’s notice of appeal and informal brief

could    be   construed   as    a       motion    for    authorization         to   file    a

successive § 2255 motion, we deny such authorization.                               United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003). Accordingly, we deny a certificate of


                                          - 2 -
appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -